DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/426,571, filed on May 30th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogardh et al. (US 6343243 B1 and Brogardh hereinafter).
Regarding Claim 1
Brogardh teaches a method for controlling a robot (see Col. 1, lines 5-29), the method comprising:
rotating the second rotary shaft (see Fig. 1, axis A4; Col. 7, lines 27-45; Col 7, line 62 - Col. 8, line 52; Claim 1, step c) and e), Claim 4; Brogardth teaches the identification axes consisting of some combination of axes A3, A4, A5 and A6 (Claim 4). "axis A4" corresponds to the second rotary shaft and  and vibrating the first rotary shaft so as to rotate the first rotary shaft relative to the load (see Fig. 1, axis A6; Fig. 4 all; Col 7, line 62 - Col. 8, line 24; Claim 1, step c); The "short reciprocating movement" corresponds to vibrating.); and
calculating a gravitational torque of the load applied to the first rotary shaft while the first rotary shaft is being rotated relative to the load in the step of rotating the second rotary shaft (see Figs. 4 and 7; Col 7, line 62 - Col. 8, line 24; Col. 9, lines 8-19; Claim 1, step c) and e) and Claim 2; In Fig. 7, "i" corresponds to the first rotary shaft, while "j" corresponds to the second rotary shaft.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
In claim 1, the recitation “the robot including: a first rotary shaft and a second rotary shaft extending in a same direction, a first motor and a second motor configured to rotate the first rotary shaft and the second rotary shaft, respectively; and an arm configured to be rotated around the first rotary shaft and to hold a load directly or indirectly at a distal end of the arm,” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brogardh as applied to claim 1 above, and further in view of Kinugasa et al. (JP 2010076074 A and Kinugasa hereinafter).
Regarding Claim 2
Brogardh teaches the method according to claim 1 (as discussed above in claim 1), 
Brogard is silent regarding wherein in the step of rotating the second rotary shaft, the second rotary shaft is rotated at least 90 degrees at a constant angular velocity.
Kinugasa teaches a method for controlling a robot (see Title and [0001]-[0004] of the attached reference, titled JP_2010076074_A) wherein in the step of rotating the second rotary shaft, the second rotary shaft is rotated at least 90 degrees at a constant angular velocity (see Fig. 6(b); [0012], [0016] and [0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kinugasa to Brogardh. It would have been obvious to take the robot control method of Brogardh and further include instructions for rotating the second rotary shaft by at least 90 degrees at a constant angular velocity, as taught by Kinugasa. Application of the known technique taught by Kinugasa to the prior art control method taught by Brogardh would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot control method, wherein in the step of rotating the second rotary shaft, the second rotary shaft is rotated at least 90 degrees at a constant angular velocity. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding Claim 4
Brogardh (as modified by Kinugasa) teaches the method according to claim 2 (as discussed above in claim 2), wherein
Brogardh further teaches the step of calculating the gravitational torque comprises calculating following:
a gravitational torque of the load when the second rotary shaft is in a first position (see "configuration K1"; Col. 6, line 57 - Col. 7, line 36; Claim 1, steps b) - d)), the second rotary shaft having an operating angle equated with an operating angle of the first rotary shaft (see Fig. 1, axis A4 and A6; Col. 4, lines 1-9; Axis A4 and A6 are parallel to each other, therefore their operating angles are equated); and
a gravitational torque of the load when the second rotary shaft is rotated to a third position (see "configuration K2"; Col. 6, line 57 - Col. 7, line 36; Claim 1, step e)), and
calculating a mass and a position of a center of gravity of the load by using following:
the gravitational torques of the load calculated when the second rotary shaft is in the first position and in the third position (see Equations (6)-(10) in Col. 7);
Brogardh is silent regarding the third position being 90 degrees from the first position.
Brogardh further teaches a third rotary shaft (see Fig. 1, axis A5) and the capability of appointing more than two identification axis for calculations (see Claim 1, step a) and Claim 4)). Brogardh; however, does not explicitly teach rotating a third rotary shaft. That is, Brogardh is silent regarding the method further comprises: rotating the third rotary shaft clockwise and counterclockwise by at least 90 degrees at a constant angular velocity; calculating following: a gravitational torque of the load when the third rotary shaft is rotated to a second position in the step of rotating the third rotary shaft; and a gravitational torque of the load when the third rotary shaft is rotated to a fourth position in the step of rotating the third rotary shaft, the fourth position being 90 degrees from the second position; and calculating a mass and a position of a center of gravity of the load by using following: the gravitational torques of the load calculated when the third rotary shaft is in the second position and in the fourth position; and a shortest inter-axis distance between a rotation center of the first rotary shaft and a rotation center of the third rotary shaft.
	Kinugasa teaches the third position being 90 degrees from the first position (see Fig. 6(b); [0012], [0016] and [0018]), and 
rotating the third rotary shaft clockwise and counterclockwise by at least 90 degrees at a constant angular velocity (see Fig. 2, axis 40 and Figs 6; [0016] and [0018]);
calculating following:
a gravitational torque of the load when the third rotary shaft is rotated to a second position in the step of rotating the third rotary shaft (see Figs. 6(a), 8(a); [0013], [0016], [0018] and [0054]); and
a gravitational torque of the load when the third rotary shaft is rotated to a fourth position in the step of rotating the third rotary shaft, the fourth position being 90 degrees from the second position (see Figs. 6(b), 8(b); [0013], [0016], [0018] and [0054]); and
calculating a mass and a position of a center of gravity of the load by using following:
the gravitational torques of the load calculated when the third rotary shaft is in the second position and in the fourth position (see [0012],  [0016], [0018], [0072]); and
a shortest inter-axis distance between a rotation center of the first rotary shaft and a rotation center of the third rotary shaft (see [0012]).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
In claims 4-5, the recitation “the robot further includes a third rotary shaft located between the first rotary shaft and the second rotary shaft, the third rotary shaft extending in a different direction from the first rotary shaft and the second rotary shaft,” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robot control method, as taught by Brogardh, with the robot control method taught by Kinugasa. That is, it would have been obvious to combine the method of rotating a first and secondary rotary shaft, as taught by Brogardh, with the method of rotating a third rotary shaft, as taught by Kinugasa, in order to calculate a mass and position of a center of gravity of a load. Brogardh teaches rotating a minimum of two rotary shafts to calculate mass and center of gravity of a load, therefore it would have been obvious to include a third rotary shaft in the calculation. Similarly, Kinugasa teaches a method of rotating two rotary shafts, as well a method of rotating four rotary shafts to calculate mass and center of gravity of a load, therefore it would have been obvious to perform the calculation with three rotary shafts.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
The robot control method further comprising: calculating a mass and a position of a center of gravity of the load by using following: the gravitational torques of the load calculated when the second rotary shaft is in the first position and in the third position; the gravitational torques of the load calculated when the third rotary shaft is in the second position and in the fourth position; and a shortest inter-axis distance between a rotation center of the first rotary shaft and a rotation center of the third rotary shaft. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664            
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664